I concur in the decision of Judge Farmer and Judge Wise but disagree on the recitation on page 5 of the Opinion that:
  "the granting of Summary Judgement on the issue of default is a claim available to the mortgagor and not available to a successor in title who claims his interest via a quit claim deed that is subsequent to the mortgage and note."
The quit claim deed would convey the entire interest of the mortgagor in the premises. Appellant would take title subject to the mortgage but would have a right as the then owner to contest an alleged default of his predecessor in title. He did not adequately do this and the trial court correctly granted the Summary Judgement.